Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acharya, Timko (US 20040169749 A1, hereinafter “Acharya”).

Regarding claim 10, Acharya teaches a system (Fig. 3) for an image format conversion applied to an RGB-IR image sensor ([0051]: sensor unit 320 captures intensity values for red light, blue light, green light and infrared light), the RGB-IR image sensor comprising a storage unit (Fig. 3: storage medium 360) and at least one processor (Fig. 3: signal processing unit 350), the system comprising a plurality of function units stored in the storage unit ([0045]: interpolation instructions can be stored in a storage medium in, or coupled with, image capture device 300, for example, storage medium 360. As another alternative, interpolation unit 330 can perform the interpolation operations as a combination of hardware and software.) and causing the at least one processor to: 
(S1) acquire an RGB-IR image (Fig. 4, [0053]: The sensor unit captures intensity values for visible colors as well as for infrared wavelengths); 
(S2) select a pixel of the RGB-IR image as a center pixel and selecting a pixel unit with the center pixel at the center (Fig. 4, [0022]&[0026]: areas for which color intensity is determined can be of any size or shape. Selecting pixel in location (7,3) as a center in 3x3 array size sample to recover green and red intensity information in order to provide a full color pixel); 
(S3) interpolating the center pixel to obtain, missing color components of the center pixel (Fig. 4, [0025]-[0026]: four-color (R, G, B, IR) mosaic pattern can be used to capture color information and depth information using a single sensor. Missing color intensity information can be interpolated using neighboring intensity values.); 
(S4) repeat blocks (S2) and (S3) for interpolating each pixel of the RGB-IR image to obtain the missing color component of each pixel (Fig. 4, [0025]-[0026]: The interpolation unit performs color intensity interpolation operations on the captured intensity values, 420); 
and (S5) output an image after the interpolation process (Fig. 4, [0055]-[0056]: The captured color intensity values and the interpolated color intensity values are stored in a memory, 430; and an output image is generated using, for example, a signal processing unit, from the stored color intensity values, 440 ).

Regarding claim 11, Acharya teaches the system of claim 10, in addition Acharya discloses wherein each pixel comprises a basic color component, the basic color component is any one of R component, G component B component, and IR component (Fig. 2, [0047]: using the four types of pixel data (R-G-B-IR)).

Regarding claim 12, Acharya teaches the system of claim 1, in addition Acharya discloses wherein the missing color components are R component, G component, and B component; or the missing color components are any two color components of the R component, G component, and B component ([0020]-[0024]: missing red intensity information can be obtained by determining the average intensity of the four adjacent red pixels; missing green intensity information can be obtained by determining the average intensity of the four adjacent green pixels).

Regarding claim 13, Acharya teaches the system of claim 10, in addition Acharya discloses before the block (S2), the image format conversion system further causes the at least one processor to: determine the basic color component of each pixel of the pixel unit ([0051]: each pixel captures the intensity of light corresponding to a single wavelength range (e.g., red light, blue light, green light, infrared light). The colors corresponding to the pixel locations follows a predetermined pattern. One pattern that can be used is described with respect to FIG. 2. The pattern of the colors can be determined by placing one or more filters (e.g., a color filter array) between the image and the sensor unit) and determine the missing color component of the center pixel (Fig. 4, [0020]-[0026]: in an area corresponding to a pixel for which an intensity of red light is captured, interpolation operations using neighboring intensity values can be used to provide an estimation of blue, green and infrared intensities.. Selecting pixel in location (7,3) as a center in 3x3 array size sample to recover green and red intensity information in order to provide a full color pixel).

Regarding claims 1-4, As per claims method claims 1-4 and apparatus claims 10-13 are related as method and apparatus of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claims 1-4 are similarly rejected under the same rationale as applied above with respect to apparatus claims 10-13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8-9, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya, Tinku (US 20040169749 A1, hereinafter “Acharya”), in view of Bechtel et al. (US 20100303349 A1, hereinafter “Bechtel”).

Regarding claim 14, Acharya teaches the system of claim 10, in addition Acharya discloses wherein the pixel unit comprises, an IR pixel unit, and a complete pixel unit ([0051]: each pixel captures the intensity of light corresponding to a single wavelength range (e.g., red light, blue light, green light, infrared light); except an edge pixel unit.
However, Bechtel discloses wherein the pixel unit comprises an edge pixel unit (Figs. 6a, [0041]: dashed line square 610 depicts the 25 pixel five by five array of pixel values used to calculate interpolated pixel values for the pixel I at the center pixel location 609 of the five by five array. The previously generated key is used to select the apparatus arrangement to provide the interpolated values for pixel 609 and the additional column that contains pixel values 602 and 606 one column to the right of the 25 pixel array containing support values for the interpolation is provided to permit generation of the key while the previously generated key is used for pixel 609 so that the key generated for the pixels depicted in FIG. 6A is ready to apply for the next two pixels 611 in FIG. 6B and 613 in FIG. 6C.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the pixel unit comprises an edge pixel unit as taught by Bechtel into Acharya imaging device. The suggestion/ motivation for doing so would be to provide improve special color uniformity are used selectively but preferably for cases that include those where there is special need (Bechtel: [0047]).

Regarding claim 15, the Acharya and Bechtel  combination teaches the system of claim 14, in addition Acharya discloses wherein a center pixel of the edge pixel unit is any one of edge pixels of the RGB-IR image ([0042]: If the target pixel is an R or a B pixel, the first to third extraction components 121 to 123 extract R, G and B luminance component values interpolated with respect to the target pixel.), and further in addition Bechtel discloses the edge pixel unit comprises a part of blank pixels (Figs. 6a, [0041]: the dashed line square 610 (including blank pixels) depicts the 25 pixel five by five array of pixel values used to calculate interpolated pixel values for the pixel I at the center pixel location 609 of the five by five array). The suggestion/ motivation for doing so would be to improve special color uniformity used selectively but preferably for cases that include those where there is special need (Bechtel: [0047]).

Regarding claim 17, the Acharya and Bechtel  combination teaches the system of claim 14, in addition Acharya discloses wherein a center pixel of the complete pixel unit is any pixel neither an edge pixel nor an IR pixel ([0042]: If the target pixel is an R or a B pixel, the first to third extraction components 121 to 123 extract R, G and B luminance component values interpolated with respect to the target pixel.).

Regarding claim 18, Acharya teaches the system of claim 1, except wherein in block (S4), the interpolation is started from the pixel at the upper left corner of the RGB-IR image, when the interpolation of the pixels in one row is completed, the interpolation is started from the left of the pixels in the next row until the interpolation of all pixels of the entire RGB-IR image is completed
However, Bechtel discloses wherein in block (S4), the interpolation is started from the pixel at the upper left corner of the RGB-IR image, when the interpolation of the pixels in one row is completed, the interpolation is started from the left of the pixels in the next row until the interpolation of all pixels of the entire RGB-IR image is completed (as illustrated by Figs. 6a-6c, [0041]: the 25 pixel array providing the basis for the calculation is depicted as 610, 612, and 614, respectively, in FIGS. 6A, 6B, and 6C that depict successive locations of pixels 601 through 608 used to generate the key as they are shifted left to perform interpolation operations for successive pixel locations in the row).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the interpolation is started from the pixel at the upper left corner of the RGB-IR image, when the interpolation of the pixels in one row is completed, the interpolation is started from the left of the pixels in the next row until the interpolation of all pixels of the entire RGB-IR image is completed as taught by Bechtel into Acharya imaging device. The suggestion/ motivation for doing so would be to a uniform pattern to generate key frame for interpolation.

Regarding claims 5-6 and 8-9, As per claims method claims 5-6 and 8-9 and apparatus claims 14-15 and 17-18 are related as method and apparatus of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claims 5-6 and 8-9 are similarly rejected under the same rationale as applied above with respect to apparatus claims 14-15 and 17-18. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Acharya and Bechtel combination as applied above, in view of Nomura; Yoshikuni (US 20120287286 A1, hereinafter “Nomura”).

Regarding claim 16, the Acharya and Bechtel combination teaches the system of claim 14, wherein a center pixel of the IR pixel unit is any one of IR pixels of the RGB-IR image, the missing color components of the IR pixel comprises R component, G component, and B component.
(Fig. 5, [0159]-[0160]: spectral correction portion 203 inputs the RGBIR image that is the interpolated image that the interpolation portion 202 has generated and in which the pixel values for all of the colors are provided for every pixel. In the R, G, and B pixels in which the spectra have been corrected, the non-visible light component is suppressed, and in the IR pixels in which the spectra have been corrected, the visible light components are suppressed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the pixel unit comprises an edge pixel unit as taught by Nomura into Acharya imaging device. The suggestion/ motivation for doing so would be to enhance image analysis (Nomura: [0010]).

Regarding claim 7, As per claims method claim 7 and apparatus claim 16 are related as method and apparatus of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 7 is similarly rejected under the same rationale as applied above with respect to apparatus claim 16.

 Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697